DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (US Pat No 5,176,551).
In regard to claim 1, Blanchard discloses an intake structure for a vehicle (see Abstract), comprising: 
an engine (90, Fig 1); 
an engine cover (with at least elements 214 and 64) that covers an upper side (element 214 being above the engine) and a lateral side of the engine (wall 64 being laterally aside from the engine); and 
a cross component (with at least elements 260 and 224) that crosses an inner side and an outer side of the engine cover (passing through 64 at opening 88, see especially Fig 5), 
wherein the engine cover (portion 64) has a through-hole (88) through which the cross component passes (see Fig 5 and Col 3, lines 34-35: “the wall 64 has therein an air outlet opening 88”), 
the cross component is one of a flexible hose and a flexible pipe (Col 4, lines 20-21: “the duct means 220 includes an accordion-like, flexible conduit 224”), and is formed by integrating (considered broadly as “assembling”) a body part (considered to be the “valley” in the corrugations where it passes through 64 at 88) extending in a direction (“left and right” as seen in Fig 5) in which the cross component crosses with a diameter enlarged part (considered to be either ridge in the corrugation bounding opening 88) having a diameter larger than the body part (see Fig 5), and 
an outer peripheral part of the diameter enlarged part (some portion of the ridges being against wall 64) makes close contact (generally assembled near with at least some indirect contact) with an inner peripheral surface of the through-hole of the engine cover (opening 88 in wall 64).
In regard to claim 7, Blanchard discloses the structure of claim 1, wherein the cross component (with at least 260 and 224) is a bellows hose in which an external appearance of the body part is shaped like a bellows (see Fig 5).

Allowable Subject Matter
Claims 2-6 and 8-20 objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747